People ex rel. Greenberg v Bantum (2021 NY Slip Op 03599)





People v Greenberg


2021 NY Slip Op 03599


Decided on June 9, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2021-03930

[*1]The People of the State of New York, ex rel. Todd D. Greenberg, on behalf of Shmuel Levine, petitioner
vWarden, Otis Bantum Correctional Center, respondent.


Addabbo & Greenberg, Forest Hills, NY (Todd D. Greenberg pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, Charles T. Pollack, and Jonathan Selkowe of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Shmuel Levine upon his own recognizance or for bail reduction upon Queens County Indictment No. 1149/2020.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., AUSTIN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court